Citation Nr: 1222726	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include chondromalacia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from August 1988 to December 1988 and from June 1989 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2012, the Veteran testified during a videoconference Board hearing before the undersigned.  

Although the RO framed the issue on appeal as being limited to chondromalacia of the left knee, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed to afford the Veteran a VA examination and obtain a medical opinion.

The Veteran contends that service connection for chondromalacia of the left knee is warranted because she had symptoms of the disorder in service and was told during her separation examination that there was something wrong with her left knee but that it may take a few years before she notices any problems.  She asserts that she had similar symptoms in the right knee, for which she sought treatment in service and service connection has been established.  She acknowledges that she did not seek treatment for the left knee in service.  She further asserts that she has had daily pain and swelling in the left knee since January 2006.

Post-service medical records from her employer dated as early as June 1999 show a diagnosis of bilateral patellofemoral syndrome.  The Board observes that this term is synonymous with chondromalacia.

Given the Veteran's contention that she had symptoms of chondromalacia of the left knee in service and the diagnosis of patellofemoral syndrome of the left knee within three and one half years of separation from service, the RO should afford her a VA examination to determine whether she has a left knee disorder that had its onset in or is causally related to service.

Lastly, on her claim for benefits, the Veteran stated that she receives treatment from the Audie Murphy VA Hospital.  However, no records from this facility have been associated with the claims file.  Thus, the RO should obtain any relevant treatment notes since her separation from service in December 1995. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of treatment for the disability on appeal from the Audie Murphy VA Hospital since December 1995.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of her left knee disorder, to include chondromalacia.  Her claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that any current left knee disorder had its onset in or is causally related to the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms during and since service and the June 1999 medical record from her employer showing a diagnosis of bilateral patellofemoral syndrome.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

